Mr. Justice Serrano Geyls
delivered the opinion of the Court. *
On July 20, 1960 the petitioners, acting as organizers and president and provisional secretary of the Christian Action Party, filed a petition for mandamus before this Court, at that time on vacation, invoking our original jurisdiction “due to the urgent nature and great public interest” of the matter. We were asked to issue a writ of mandamus against Ernesto Mieres Calimano, General Supervisor of Elections, ordering him to allow petitioners “to inspect and take out copies of the provisional poll lists of 19561 upon payment of the corresponding legal fees.”
On the following day, Mr. Chief Justice Negrón Fernán-dez, acting as judge on vacation, issued an order directing the respondent that, “If you have cause for not consenting to plaintiff’s request you should present your answer to the petition on or before July 28, 1960, at 10:00 a. m. and the parties are hereby summoned to appear at the corresponding hearing to be held at 2:00 p. m. of that day.”
The respondent submitted his answer within the term granted to him. He accepted some of the facts recited in the petition and denied others, he set up two legal defenses and requested that the remedy sought by the petitioners be denied.
On July 28 a hearing was held before the full Court, upon being called for this purpose by the Chief Justice. At the hearing, we received documentary and oral evidence2 *261offered by the parties. They expressly waived their right to submit briefs.
On August 1, after a careful study and thorough discussion of the matter, we rendered the following judgment:
“On the basis of the evidence received and for the reasons that will be timely expressed in an opinion, the Court finds that:
“First: Since the month of November 1959, two copies of the provisional lists of registration of voters for the year 1960 were sent by the General Supervisor of Elections to all the Chairmen of the Local boards of elections. At least one copy of said lists is intended for public use, which necessarily entails the right of any interested person to take out copies of any of them in the offices of said local boards, at reasonable hours, subject to the adoption of adequate measures by the custodian of said lists in order to safeguard them and keep them available to the public. There is nothing in the evidence to the effect that during the first days of the month of June, 1960, date on which the petitioners for the first time requested the Supervisor to issue certified copies of said lists, the same were not available —with the exception of those corresponding to the precincts of Aguadilla, Arecibo, Río Piedras II, San Juan, and Yabucoa— to be inspected and copied by the petitioners, and there is nothing in the evidence indicating that they are not available at present. Consequently, except as regards the precincts already mentioned, the petitioners have at their disposal, and have had since they started the process of registration of their party, and on various occasions have made use of, a simple, speedy and effective means of obtaining copies of the lists in question without the necessity of making use of those which are under the custody of the Supervisor and which the latter frequently uses in the discharge of his official duties.
“Second: The petitioners have a right to be permitted to inspect and copy the provisional lists of registration of voters in 1960 for the electoral precincts of San Juan, Río Piedras II, Arecibo, Aguadilla and Yabucoa. Nevertheless, the petitioners have the obligation to submit themselves to the reasonable vigilance of the General Supervisor of Elections or of his agents or employees in order to guarantee the safety of said documents and to any other reasonable measures which are imposed on *262them for the purpose of: (1) avoiding obstacles and difficulties which prevent the Supervisor and the State Board of Elections from complying with the duties imposed on them; and (2) determining the appropriate method, place and hours to inspect and copy the aforesaid documents with reasonable promptness.
“Therefore, the General Supervisor of Elections is hereby ordered to allow the petitioners to inspect and copy the provisional lists of registration of 1960 for the afore-mentioned precincts, subject to the conditions and requisites which are established in the Second Paragraph of this judgment.
“It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice, who dissented for the reasons which he shall also state in due time.”
Now we shall explain the grounds on which our judgment is based. First, however, we must make a detailed statement of the pertinent facts which, based on the admissions of the parties and the evidence offered, we consider as proved.
About the 7th and 9th of June, 1960, Mario Dávila and Eduardo Flores, in their capacity as temporary president and secretary of a political group known as the Christian Action Party, had a meeting with Ernesto Mieres Calimano, General Supervisor of Elections of Puerto Rico and asked him for certified copies of the provisional poll lists of 1960, corresponding to nine election precincts. They wished to register the afore-mentioned party so that it could participate in the general elections of 1960 and they needed the aforementioned lists in order to have the exact names of the voters who had voted in the past elections, their personal circum-stánces and the exact place where they had voted. Those facts are indispensable in order to fill out promptly and. accurately the registration ballots.
Mieres informed Dávila and Flores that all the precincts had copies of those lists destined for the public use but that there would be no objection in furnishing to them those in which they were interested. The petitioners paid the fees required by law and a few days later the copies were deliv*263ered to them. From that date and until the latter part- of June, the petitioners continued to request copies of the lists; of other precincts up to an amount which, according to Flores,' reached a total of 74 and, according to Mieres, 61. The legal fees were paid although those corresponding to 6 precincts were thereafter withdrawn. . Until July 28, date of the hearing before this Court, the petitioners had received from the office of the Supervisor, 39 of the requested lists, there remaining to be delivered, according to Flores, 29 lists. The Supervisor had already informed the petitioners that due to the great amount of work in his office, it would be impossible to deliver all the lists before the term fixed; by law — August 28 — for submitting to the State Department the sworn petitions of registration.
For said reason, the petitioners conferred with the Supervisor on July 12 and requested to be permitted to inspect and photocopy the lists that they needed. There are Some controversies regarding the details of this conference but it is clear that the petition was denied by Mieres on the ground that such an action would create inconveniences in his office and because in his opinion he did not have legal authority to permit it. Nevertheless, he suggested to the petitioners that they take the matter before the State Board of Elections. This suggestion having been accepted, and the petition having-been argued, the Board unanimously denied it. ¡
Mieres explained in his testimony before this Court ¡that since the month of November, 1969, his office had sent.two copies of the provisionál lists of 1960 to the chairmen of- the local boards of each of the 80 precincts of the island and that one of those lists is for public use and the other is to be kept in the files. He pointed out, besides, that after the activities of registration of the Christian Action Party had started, he had received five telegrams from the Chairmen of,other local boards informing him that the lists in question, had been misplaced. He identified such precincts.as Aguadilla, *264Arecibo, Río Piedras II, San Juan and Yabucoa and explained that as soon as he had received those communications, he had ordered the taking out of copies of the lists of those precincts. Said copies had not yet been delivered to the petitioners.
Although on one occasion during his testimony Flores said that in “very many courts”3 there were no lists, he after-wards accepted thát only the aforesaid precincts had notified him, through the chairmen of the local boards or through the members of his party, that the lists had been misplaced. He added the precinct of Guaynabo but later explained that lié' had. been informed by the office of the Supervisor that thé list of that precinct was available. Also on some occasions he mentioned Bayamón, but at the end he informed that the lists of 1956 of that precinct had been delivered to him.
'■ It was also stated by Flores that the party was being registered in more than 70 precincts and that “old lists or those of 1960” were being used.
Mieres also explained, that since the month of May, 1960, his office had been preparing the final voting lists for the general elections of 1960, and that the law imposes the duty of submitting those lists to the Board on or before September 1.' In his office there is only one copy of the provisional lists of 1960, which must be used continually in preparing the final lists. Also in his capacity as Director of the Party Primary he has access to another copy of the provisional lists. That copy is used for the activities of the Institute4 *265and it is also delivered to the State Department to be tallied with the registration ballots.
The procedure for preparing certified copies of the lists requested by the petitioners is slow and requires much care. As an adequate equipment of photocopy does not exist in the office of the Supervisor, it is necessary to (1) assemble the ■cards of the voters corresponding to each precinct, (2) “make out” the list in an electronic machine using the cards, (3) to tally the copy with the original list to make sure that it is correct, (4) to fasten the copy with a stapler and (5) to ■certify it and affix to it the internal revenue stamps required by law. The Supervisor has at his disposal only two electronic machines which he also uses continually to prepare the final lists. He does not have any employees especially assigned to the task of preparing the copies but he has to make special assignments for that purpose. His personnel, although numerous, is constantly busy with the enormous and delicate task of preparing all matters concerning the forthcoming general elections. Inadequate space is provided for his necessities and a great number of employees must work in the corridors of a section of the state Capitol, which has been properly isolated to avoid extraneous intervention.5
Mieres also stated that after consulting his files, he could affirm that no party had ever been registered in Puerto Rico *266through the purchase of lists in the Office of the Supervisor, but that all of them had done it by copying the pertinent facts from the lists that were in the possession of the chairmen of the local boards.
We should conclude, in the light of the evidence received,, that: first, since the beginning of the activities of registration of the Christian Action Party in the first days of June of this year, the petitioners have had at their disposal, and continue to have, and on various occasions have used for inspection and copy thereof, the provisional voting lists of' 1960 in the office of the local boards of elections of ail the-electoral precincts of the island except those of Aguadilla,-Arecibo, Río Piedras II, San Juan and Yabucoa; second,those lists do not exist in the afore-mentioned precincts because they have been misplaced; third, at the time of the-hearing of this case the Supervisor had not been able to¡ deliver to the petitioners the copies of the lists of the aforementioned precincts, although he had already ordered their’ preparation; fourth, the General Supervisor of Elections has-in his custody two copies of said lists, which he uses frequently in the discharge of his official duties as Supervisor and as Director of the Party of Primary; fifth, since the month of May of this year the personnel of the Office of the Supervisor has been very busy in the preparation of whatever is necessary for the holding of the general elections of 1960, including the final voting lists, which must be submitted to the State Board of Elections on or before the following September 1; sixth, the Supervisor has diligently and reliably complied with his duty of providing certified copies of the lists requested by the petitioners and in scarcely seven weeks he has delivered to them those corresponding to 39 precincts; seventh, said copies could not have .been prepared more promptly for the sole reason that equipment and personnel were lacking and because of the enormous amount of work with which the Office of the Supervisor is burdened; eighth, *267the Supervisor can not, by means of certification, deliver to the petitioners all the lists in which they are interested before August 28, 1960, date on which the term to submit petitions for registration expires; ninth, since July 12 of this year and aware of the situation described, the petitioners requested the Supervisor to be permitted to inspect and photocopy the lists corresponding to 29 precincts; tenth, the Supervisor denied the request because he believed he had no legal authority to do so and because he was afraid that the work in his office would be impaired; and eleventh, the provisional lists of 1960 are very necessary in order to attain a prompt and accurate registration of any new political party which is interested in participating in the forthcoming general elections.
We shall initially expound various essential considerations which, although not debatable in this case, must necessarily be set forth in order to properly situate the real controversy.. First: Mandamus is the appropriate remedy in this litigation because there is no other adequate legal remedy available to petitioners and because it has to do with the nonperformance of a duty allegedly imposed by law. Prensa Insular de Puerto Rico v. Cordero, Auditor, 67 P.R.R. 83 (1947); Espina v. Calderón, Judge, 75 P.R.R. 71, 79 (1953); Enforceability by mandamus of right to inspect public records, 169 A.L.R. 653 (1947). Second: The original jurisdiction of this Court has been correctly invoked, since the petition is. directed to one of the high officers of the Government, the issues involved are of great public interest, and the problem raised requires a prompt and final decision. Partido Popular v. Gallardo, 56 P.R.R. 677, 681 (1940). Third: The petitioners have alleged and proved that they asked the Supervisor to act in the manner sought to be ordered. Suárez v. District Court, 65 P.R.R. 799, 806 (1946); Espina v. Calderón, Judge, supra at 76. Fourth: The petitioners unmistakably have a “special interest, different from the general *268interest possessed by any citizen in the right claimed.” Prensa Insular de P. R. v. Cordero, Auditor, supra at 94. Their desire to inspect and copy the provisional lists of voters of 1940 does not arise from mere curiosity or from a desire to impair the work of an official organization, but rather it flows from their responsibilities as organizers and directors of a political party in the process of registration and is based, consequently, on the fundamental right of selection of candidates and of electoral organizations fully protected by the Constitution and the local laws and which constitutes one of the basic guarantees of a democratic government.
Having laid down these premises, we proceed to analyze the two questions raised in this proceeding. They are as follows: Has the General Supervisor of Elections the duty to permit the petitioners to inspect and copy the provisional lists of voters of 1960 which are in his custody? If so, what should be the scope and content of our order? The answer to the first question depends upon the interpretation of the applicable legal provisions, and that of the second, on the specific circumstances which should move our informed discretion.
I
Section 27 of the existing Election Law (Act No. 87 of June 20, 1955, Sess. Laws, p. 348,16 L.P.R.A. § 750) provides in its initial paragraph that “In accordance with the provisions hereinafter set forth, the General Supervisor of Elections shall cause the following lists to be prepared: (a) provisional registration lists, (b) lists of the voters registered in the election year, and (c) registration transfer lists.” Then paragraphs (a), (6) and (c) describe in detail the context of each one of the lists6 and the methods which the Supervisor should use to prepare them. It then adds:
*269“The General Supervisor of Elections shall send by registered mail or by special messenger two copies of all the lists referred to in this section under letters (b) and (e) to the chairman of the local board of elections of the respective election precinct to which they appertain; one copy to the chairman of each political party; one copy to the representation of each political party in the Commonwealth Board of Elections, and one copy to the Chairman of the local committee of each of the principal parties and parties by petition in said precinct, and another copy shall be kept in the files of the Commonwealth Board of Elections. Immediately after receiving his two copies, the chairman of each local board of elections shall post one copy to the public in a conspicuous, accessible and protected place at the entrance to the offices of the local board of elections, and shall keep the other copy in the files of said board.
“The General Supervisor of Elections shall send the ‘lists of voters registered in the election year’, on or before April 15 of the year in which elections are to be held, and shall send the two ‘Registration Transfer Lists’ on or before December 15 of the year preceding that in which elections are to be held.
“The General Supervisor of Elections may issue certified copies of said lists upon payment of one cent for each name, in internal-revenue stamps which he shall affix to and cancel on such lists.
“Any person who voluntarily and maliciously takes down or spoils any of the said election lists posted to the public shall be guilty of a felony and shall, upon conviction thereof, be punished by imprisonment in the Penitentiary for a term of not less than six (6) months.
“The General Supervisor of Elections shall prepare the printed forms necessary for the registration transfers referred to in the preceding clause (c) and shall sell same at the price fixed by the Commonwealth Board of Elections.
“Both the lists referred to in this section and all the other lists provided herein, as well as the notice cards to the voters, may be prepared by mechanical means through the use of the necessary machines to that effect.”
The last paragraph establishes certain proceedings which exclusively affect the request of registration tranfers included in the aforesaid paragraph (c).
*270From a mere reading of these provisions it may be observed that the Legislative Assembly did not expressly provide in § 27 a method for distributing and giving publicity to “the provisional registration lists” described in paragraph (a) but that it did so regarding the lists included in paragraphs (b) and (c). Neither is there any provision whatsoever in the rest of the statutes in force concerning the electoral procedure which covers the provisional lists in the above-mentioned aspect.
This, however, was not always the case. Until the year 1950, § 27 ordered the distribution and publicity of “all the lists referred to” therein instead of only the lists referred to under letters (6) and (c). Act No. 384 of May 11, 1950 (Sess. Laws, pp. 882, 888). Nevertheless, when § 27 was amended on the following year (Act No. 7 of September 27, 1951, (Sp. Sess. Laws, pp. 114, 118) paragraph (a) was modified so that instead of containing, as before, a general explanation as to what constituted “provisional registration lists”, it specifically mentioned under that name and for the general elections of 1952, the lists of voters that would be used in the Referendum on the Constitution of 1952, as provided by the corresponding laws. It then became unnecessary to establish methods of distribution and publicity for said provisional lists because it had already been provided by the Referendum Act. Sections 36 and 37 of Act No. 27 of August 30, 1950 (Sp. Sess. Laws, pp. 98, 134-140). For that reason only paragraphs (b) and (c) were mentioned. See also Act No. 4 of February 9, 1952 (Sp. Sess. Laws, pp. 192, 194).
However, when paragraph' (a) of § 27 was amended again in 1955 to include once more a general definition of the term “provisional registration lists” and to eliminate the now useless reference to the laws on the 1952 Referendum, because of an omission which was obviously involuntary, the paragraph concerning distribution and publicity was not *271amended in order to reincorporate therein the reference to paragraph (a). As a result, there is no provision at present, as we previously indicated, that expressly covers these matters regarding the “provisional registration lists” while there are those that cover the other two lists described in § 27.
This explanation is necessary in order to clarify the legal situation. We believe, however, that the afore-mentioned omission in no way eliminates or modifies the nature of public document attached to the “provisional registration lists.” Section 27 as well as other provisions of the election laws7 ratify the public character attached to those lists and the urgent need that they be available to be inspected and copied by those persons who desire to do so. Likewise, the Supervisor has acted as if the reference to paragraph (a) still existed in the law in force and he has distributed the copies of the provisional registration lists of 1960 as provided by § 27 regarding the distribution of the other two lists. As we know, since November 1959 he sent two copies of these lists to the offices of the local boards of elections where, except for the five precincts mentioned in this opinion, they have been available to the petitioners and to the public.
In addition to the above-cited provisions of the election laws, we should consider §§ 409 and 410 of the Code of Civil Procedure (32 L.P.R.A. §§ 1781 and 1782) on which the petitioners chiefly rely:
“Sec. 409: Every citizen has a right to inspect and take a copy of any public document of Puerto Rico, except as otherwise expressly provided by law.
“Sec. 410: Every public officer having the custody of a public document is bound to give him, on demand, a certified copy of it on payment of the legal fees therefor, and such copy is admissible as evidence in like cases and with like effects as the original writing.”
*272We made an extensive study of these sections in Prensa Insular de Puerto Rico v. Cordero, Auditor, 67 P.R.R. 83 (1947) ,8 opinion delivered by Mr. Justice De Jesús. It is unnecessary to repeat what we explained therein. It is sufficient to remember two fundamental rules we established, in addition to that of the special interest of the petitioners already explained in this opinion. (1) “The duty to permit the inspection of documents exists as a duty correlative to the right to inspect granted by § 409 of the Code of Civil Procedure and impliedly arises out of the duty to issue certified copies of said documents upon the payment of the corresponding fees.” (2) “In order that the right to inspect, documents may be enforced by mandamus it is not necessary that the duty to permit the inspection be expressly imposed by law as an obligation appertaining to an office. The mere existence of the right to inspection ipso facto gives rise to-the duty impliedly imposed by § 409 of the Code of Civil Procedure to permit the inspection.”
In the above-cited judgment the problem was exclusively treated with regard to the right of inspection because the petition for mandamus was limited to that right. It is evident nevertheless, and there is no need for analysis, that the same rules are applicable to the right to “take copies” which is expressly guaranteed by § 409. The custodians of public documents in Puerto Rico, therefore, have the duty to permit interested persons to inspect and copy those documents, even though the corresponding law does not expressly impose that duty.
Although the respondent does not deny the public character of the election lists, however he states, that the above-cited §§ 409 and 410 are not applicable to the controversy now before us. He maintains that these are “provisions of a general nature which should yield to the special provisions *273of § 27 of the Election Law” and that we should apply “the well-known principle that a special law on a particular matter should prevail over any other applicable provision of a general nature.”
In Banco de Ponce v. Secretary of the Treasury, 81 P.R.R. 432, 439-440 (1959) we explained that “We can not interpret the laws only through the mechanical application of the very stale canons of construction. The latter are no other than ‘generalization of experience’ . . . and, as such, subject in their application to the limitations that each concrete situation provides.” See Silving, In the Nature of a Compact— A Note on Statutory Interpretation, 20 Revista del Colegio de Abogados de Puerto Rico, 159, 167-168 (1960).
Although § 409 is a provision of a general nature, good care was taken when drafting the same to establish with absolute clearness the circumstance that would render it inoperative. The right of the citizen to inspect and copy any public document is guaranteed “except as otherwise expressly provided by Law.” This severe restriction is fully justified because § 409 is the most effective legal means in our government to protect the right of the citizen to be informed about the conduct of its affairs. Identical or similar versions designed for that purpose exist in a great number of the States of the Union. Cross, The People’s Right to Know (1953), especially pp. 19, 34, 50-55 and 337-347; Pickerell, Secrecy and the Access to Administrative Records, 44 Cal. L. Rev. 305 (1956); Thayer, Legal Control of the Press (1956) pp. 182-178; 16 Cal. Jur. 2d 122-126. And such a laudable purpose should be coupled with a meticulous judicial interpretation to insure full effects and thereby guarantee to the interested persons the opportunity to inspect and copy public expressions of the official conduct of affairs.9 In order to decide that *274'§ 409 is not applicable to a particular type of public document, the least we can do is to require a clear and final order from the Legislative Assembly. If we adopted the opposite position we would have to accept that every time the Legislature provides for a method of publicity, regardless of how inadequate it may be in general terms or in terms of the particular circumstances of each case, such action excludes by itself § 409, although the latter, to be inapplicable, requires, by its language, an express legislative order to that effect, and by its purpose, a social interest superior to the basic interest which it is designed to protect.
On numerous occasions the Legislature has explicitly ordered that certain documents shall be of a confidential character, or has specifically mentioned the persons who may inspect and copy them or the occasions when such acts are appropriate.10 There is not the slightest indication in § 27 of the Election Law — without taking into consideration the omission in the 1955 Act, already explained — that it intended to make § 409 inapplicable to the lists mentioned in that section or that the method of publicity thereby created would be exclusive, regardless of whether the surrounding circum*275stances would in effect lead to the failure of such a method. On the contrary, it appears from that section as well as from others, already cited, of the election laws, that there exists a genuine legislative concern for a greater dissemination of these lists and to see that they reach the hands of those who shall be in need of them for the proper exercise of their political rights. In the absence of a clear and specific expression we cannot attribute to the lawmakers, who have more than once shown their skill in framing a clean, impartial, and honest electoral system,11 the intent to create a unique method of publicity, always applicable, regardless of its flaws in practice, for lists which constitute the core of the registration process.
We, therefore, decide that § 409 is applicable to the provisional lists of registration described in § 27 of the Election Law, and that the General Supervisor of Elections, as custodian of those lists, has the legal duty to permit the petitioners to inspect and copy them.
*276II
In order for a writ of mandamus to issue, however, it is not sufficient for the petitioner to have a clear right to what he requests and that the respondent have the corresponding duty to permit the exercise of that right. It is a “high prerogative” writ, as stated in the law creating the same, 32 L.P.R.A. § 3421, and the courts must necessarily weigh all the attendant circumstances in determining whether or not the writ should issue, as well as in fixing the context of the order, once the initial question is affirmatively decided. In other words, the remedy is not granted ex debito justitiae and as soon as the right of the petitioner is acknowledged, but only when the court is convinced that purposes of social and individual utility shall be complied with. To those ends, it is indispensable to calculate what shall be the effects of the order on the proper performance of the responsibilities of the officer affected thereby and up to what point it shall benefit the petitioner. In short, we must necessarily establish the most perfect equilibrium possible between the different conflicting interests.12
In the particular situation of the controversy before us, there is no doubt that the office of the General Supervisor of Elections is, at least since May of this year, under great pressure because of its enormous task of preparing everything concerning the forthcoming general elections. There are inexorable terms fixed by our Constitution as well as by our statutes, to which he must conform his official work. The public interest in that those elections be carried out dutifully and pursuant to the pertinent legal provisions, cannot yield to any other interest and this Court must necessarily abstain from issuing orders that might jeopardize it. Although in this litigation there is, as we have already said, *277a special interest which flows from one of the fundamental political rights, it is of elementary justice to establish that neither the Supervisor nor the other public authorities has any responsibility whatsoever by reason of the fact that the petitioners, whatever their motives, started the registration of their party scarcely three months prior to the expiration date, and on that account and in order to comply with the statutory requirements,13 were forced to act under heavy pressure.
On the other hand, the evidence conclusively showed that ever since the petitioners started their activity of registration, they have had at their disposal and continue to have, in all except five of the election precincts, copies of the provisional registration lists in which they are interested. They may and have been able to inspect them and take copies without any difficulty, subject only to a reasonable vigilance of the custodians of the lists, in order to protect their safety and public availability.
For the reasons already explained, we shall not grant the request of the petitioners that the Supervisor permit them to inspect and take out copies of the lists corresponding to the 29 precincts of which certified copies have not been delivered to them. That order would not only be unnecessary regarding 24 of those precincts but it could cause great difficulties in the election preliminaries. We shall limit our order only to the precincts of Aguadilla, Arecibo, Río Piedras II, San Juan and Yabucoa, where it has been impossible for the petitioners to use the lists sent to the chairmen of the local
13 The Election Law requires that a party by petition registers candidates by petition in and for three fourths or more of the election precincts throughout the country and that it file in the State Department, petitions signed by a number of petitioners equivalent to 10% or more of the total number of votes cast in the preceding general elections for the office of Governor, 16 L.P.R.A. §§ 20 and 112. The total number of votes for the office of Governor in the elections of 1956 was 696,574. State Board of Elections, Statistics of the General Elections Held in P. R. on Nov. 6, 1956 (1957). *278boards, because the same have been misplaced. We are fully confident that the Supervisor, according to the terms of our order, shall establish an adequate regulation in order to permit petitioners to inspect and copy the aforesaid lists with reasonable promptness, and his office to continue unhindered its work for the general elections.14 Prensa Insular de Puerto Rico v. Cordero, supra at 96; Marsh v. Sanders, 34 So. 752, 754-755 (La. 1903); Higgins v. Lockwood, 64 Atl. 184, 186 (N. J. 1906); Kennedy v. Skeen, 186 S. E. 926, 927 (Va. 1935) ; State v. Knop, supra at 144-145.

 Editor’s Note: This opinion was rendered on March 17, 1961.


 The evidence afterwards clarified that the petition referred to the provisional lists of 1960.


 Only two persons testified, Eduardo Flores for the petitioners and Ernesto Mieres Calimano for the defendant party.


 The lists are generally kept in the courts because the justices of the peace and the district judges are the chairmen of the local boards of elections.


 Section 74 of Act No. 62 of June 19, 1956, (16 L.P.R.A. § 1165) provides that: “Primaries shall be held not later than the last Sunday of July of the year in which a general election is to be held.” Therefore, and according to the statement of Mieres, after July 31, the Institute did not .have a great need of using the copy of the provisional lists of 1960 which it possessed.


 Flores stated that on one occasion he had informed the Supervisor ■of his willingness to accept copies of the final voting lists of 1956 instead of the provisional ones of 1960, but that after that conversation, the lists of only two precincts had been delivered to him. Mieres stated that the process of taking out copies of the lists of 1956 also requires time and care. It is necessary to open the envelopes of each polling place of the precinct, verify if there are copies of the lists without notes in them, and if there are none, which happens in the great majority of cases, it is necessary then to use the same process which he explained regarding the provisional lists.
Both parties agreed that the lists of 1956, although of some use, were not adequate substitutes of the provisional ones of 1960 because around 25% of the names included in them were persons who had not voted and consequently, did not have a right to swear to petitions of registration of ¿-party, unless they had been registered again as voters.


 For the purposes of the general elections following the year 1956, the “provisional registration lists,” shall be “the lists of voters who voted in the immediately preceding general elections.”


 Examine as examples, $$ 41, 71, 76-79, 81, 112 and 216 which provide rights and procedures which can not be used without the interested party-having access to the provisional registration lists.


 Affirmed in De J. Cordero v. Prensa, Insular de Puerto Rico, 169 F.2d 229 (1 Cir. 1948).


 “It is not enough merely to recognize the important political justification for freedom of information. Citizens of a self-governing society must possess the legal right to examine and investigate the conduct of its *274affairs, subject only to those limitations imposed by the most urgent public necessity. This right must be elevated to a position of highest sanctity if it is to constitute an effective bulwark against unresponsive leadership.” (Emphasis in the original.) Access to Official Information: A Neglected Constitutional Right, 27 Ind. L. J. 209, 212 (1952).


 See the following examples: 4 L.P.R.A. § 615 — the information obtained by the Parole Board shall be confidential and shall not be disclosed in any manner except to certain officers; 8 L.P.R.A. § 24- — establishes the confidential nature of the documents, records, papers, files and communications of the Division of Public Welfare; 13 L.P.R.A. § 3055— creates a special procedure to inspect and copy the income tax returns; 16 L.P.R.A. § 1047 — forbids the Director of the Party Primary to disclose any information whatsoever with regard to the facts set forth in the Registries of a given party to the central or local bodies or to the candidates of other parties, or to the public; 24 L.P.R.A. í 974(y) — establishes the confidential character of the records and other documents rendered by virtue of the Narcotics Act and special rules for its inspection and divul-gation; 29 L.P.R.A. § 388 — creates a special regulation concerning the registries and other documents required by the “Industrial Homework *275Act”; 32 L.P.R.A. § 2696 — provides that documents regarding adoption and filed with the corresponding Court, as well as the judgment and orders of the Court, shall not be subject to inspection except by certain persons; 34 L.P.R.A. § 2007(f) — the records of delinquent children cases shall not be subject to public inspection. As to the latter, see also 34 L.P.R.A. App. R. 7.2, R. 11.2, R. 11.3, R. 13.2. As to the states, see Cross, op. cit., pp 84^94. In nowise it should be understood that in citing the afore-mentioned examples we are deciding that §§ 409 and 410 do not have any application whatsoever in those cases. Such a determination shall require an analysis of each legal situation and its attendant circumstances. We are simply giving examples of specific legal restrictions of the right to inspect and copy in order to establish the contrast with ■§ 27 of the Election Law, in which these restrictions do not appear.


 See the Report of the Governor’s Committee for the Study of the Civil Rights in Puerto Rico (Ed. Colegio de Abogados de Puerto Rico, 1959) pp. 61-78, and specifically p. 63, where it is stated that: “The functioning of the democratic processes is within the limits of the Commonwealth most satisfactory insofar as universal suffrage is guaranteed, without discrimination; elections are peaceful, orderly, honest and free; and the margin for free expression and association for the electoral campaigns is sufficient,” and it adds that the faults found therein “are relative and conspicuous because of the interest we have of being strict in pursuit of the highest possible grade of Puerto Rican democracy.”


 See Maisonave v. Domenech, 45 P.R.R. 238, 242-243 (1933); Ortiz v. Muñoz, 19 P.R.R. 809, 815 (1913) ; State v. Knop, 190 So. 135, 146-148 (La. 1939).


 On one occasion during his testimony before this Court, the Supervisor expressed his view that up to three persons could be permitted to do the photocopy of the lists, without hindering the functions of his office.


 “. . . any person may obtain copy of said voting lists upon payment of one cent in internal-revenue stamps for each voter’s name contained therein, which stamps shall be cancelled by the General Supervisor of Elections.”